             Case 1:21-cv-00885-DAD-JLT Document 9 Filed 07/20/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   SUZANNE NA PIER,                                   Case No. 1:21-cv-00885 NONE JLT
12                  Plaintiff,                          ORDER DIRECTING THE CLERK OF COURT
            vs.                                         TO ASSIGN A DISTRICT JUDGE AND TO
13                                                      CLOSE THE ACTION
     VICTOR A. GHOSN, et al.,                           (Doc. 8)
14
                    Defendants.
15
16
17          The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 8) She previously notified the Court she had settled the matter.

19   Thus, she also requests that the case be dismissed with each side to bear their own fees and costs.

20   Accordingly, the Clerk of Court is DIRECTED to assign a district judge for the purpose of closing this
21   case and then to close this action.
22
23   IT IS SO ORDERED.
24
        Dated:     July 20, 2021                            _ /s/ Jennifer L. Thurston
25                                                CHIEF UNITED STATES MAGISTRATE JUDGE
26
27
28
